Citation Nr: 1759358	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  12-27 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse 


ATTORNEY FOR THE BOARD

K. M. Ciardiello, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from February 1970 to September 1972, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In December 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  

This issue was last before the Board in March 2016 when it was remanded for further development. 


FINDING OF FACT

The Veteran's PTSD is not manifested by total occupational and social impairment, due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to perform activities of daily living, disorientation to time and place, and memory loss. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent for PTSD are not met.  38 U.S.C. §§ 1155, 5107(b): 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts entitlement to a higher rating for his PTSD.  In particular, he maintains that during the period on appeal his PTSD warrants a rating of 100 percent.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DC).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where the question for consideration is the propriety of the initial ratings assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.  A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Under the general rating formula for mental disorders, a 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms listed after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  VA is not required to find the presence of all, most, or even some of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating and permits consideration of other symptoms particular to each veteran and disorder and the effect of those symptoms on the Veteran's social and work situation.  Id.  Indeed, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

The Veteran's October 2010 treatment records show that the Veteran was experiencing PTSD symptoms of sleep disturbance, frustration intolerance, concentration and mood issues, nightmares, and intrusive thoughts.

The Veteran was afforded a VA examination in December 2010.  The Veteran reported panic attacks at work.  He denied suicidal and homicidal ideation, and reported a normal memory.  The examiner assessed the Veteran as having a moderate level of impairment, and assigned the Veteran a GAF score of 50.  The Veteran reported some intrusive thoughts, and movement in his vision.  He stated that he still has some close friends that he meets with at fast food restaurants. 

During his December 2015 hearing, the Veteran competently and credibly reported that he has bad panic attacks that he has had hallucinations of bugs crawling on the ground which reminds him on his time in Vietnam, and that he thinks about assaulting people with knives and hatchets.  He reported that he has experienced homicidal rage at times.  He stated that he has been married to his wife for about forty-two years.  See December 2015 Hearing Transcript at 15. 

More recently in October 2016 the Veteran underwent a VA examination.  The examiner opined that he had occupational and social impairment with reduced reliability and productivity.  The Veteran reported symptoms of anxiety, memory loss, panic attacks, sleep disturbance, and disturbances in mood and motivation.  He reported that he has one drink every night to help with sleep.  He reported that while he does not have any close friends, he does have associates and enjoys fishing. 

Throughout the appeal, the Board finds that the Veteran's symptoms are consistent with a 70 percent disability rating.  While the evidence of record does reflect that the Veteran may have had hallucinations and homicidal rages, the Board finds that the frequency and severity of these symptoms are not productive of a 100 percent rating, as they do not cause total social impairment.  To this end, in his December 2015 hearing, the Veteran reported being married to his wife for over forty-two years.  It has also been reflected throughout the appeal period that the Veteran has maintained social relationships and enjoys fishing.  This supports the Board's position that the Veteran's PTSD is not manifested by total social impairment.  Thus, while the Veteran asserts that he has symptoms contemplated by the 100 percent criteria, those symptoms have not shone to have caused total occupational and social impairment.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.

Additionally, when considering the overall disability picture, the October 2016 VA examiner indicated that the Veteran's symptoms were productive of occupational and social impairment with reduced reliability and productivity.  While this opinion is not binding on the Board, it clearly holds probative value as it is rendered by an expert in determining social and occupational impairment due to an acquired psychiatry disorder.  In the opinion of the Board, the VA examiner's opinions that the Veteran does not have total occupational and social impairment are entirely consistent with the overall disability level when considering the severity, duration and frequency of the Veteran's symptoms.  As such, the appeal must be denied.


ORDER


Entitlement to a rating in excess of 70 percent for PTSD is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


